Citation Nr: 0624059	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, and if so, whether service connection is 
warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active military duty in the U.S. Air 
Force for over 20 years, retiring in August 1978. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 RO rating decision; it has been advanced on 
the docket due to financial hardship of the appellant. 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005). 

FINDINGS OF FACT

 1.  The RO originally denied the appellant's claim for 
service connection for the cause of the veteran's death in a 
July 1994 rating decision, and denied an attempt to reopen in 
1996.  

2.  New and material evidence has been submitted and the 
claim is reopened. 

3.  The veteran died on February [redacted], 1993.  The immediate 
cause of death noted on the February [redacted], 1993 autopsy report 
was urosepsis, with proximate causes listed as glioblastoma 
multiforme, recurrent craniopharyngioma, non-insulin 
dependent diabetes mellitus (DM II) and right hemisphere 
hemorrhagic infarctions.

4.  Since the veteran's death, the appellant was granted 
accrued service connection compensation for DM II, effective 
September 7, 1990.

5.  The veteran's service-connected DM II did not directly 
cause his death; nor did it contribute substantially or 
materially to his death, combine to cause his death, or aid 
or lend assistance to the production of his death. 
  
6.  Glioblastoma multiforme and craniopharyngioma were not 
manifested during the veteran's period of active military 
service, or within one year after his separation there from, 
nor are they presumed to be caused by exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The 1996 decision that denied service connection for the 
cause of the veteran's death is final.   38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 
(2005).

2.  New and material evidence has been received and the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West  
2002); 38 C.F.R. § 3.156(a) (2005).

3.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1310, 5107 (West  2002); 38 C.F.R. §§ 
3.312, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen

The appellant filed her original claim for service connection 
for the cause of the veteran's death in March 1993, one month 
after his death.  By a July 1994 rating decision, the RO 
denied service connection for the cause of veteran's death, 
and the appellant did not appeal.  In March 1996, the 
appellant filed a claim to reopen for service connection for 
the cause of veteran's death, and by a December 1996 rating 
decision, the RO denied the claim for failure to submit new 
and material evidence.  The appellant did not appeal the 
decision.  In April 2004, the appellant filed another claim 
to reopen.  The claim was ultimately reopened, but denied on 
the merits.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005); See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
claims to reopen filed on or after August 29, 2001, such as 
this one, "new" evidence is defined as evidence not 
previously submitted to agency  decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a  reasonable possibility of 
substantiating the claim.  Id.

Evidence obtained since the last prior final denial includes 
an autopsy report listing diabetes mellitus, type II as a 
proximate cause of the veteran's death, and this disease has 
since been added to the list of diseases for which service 
connection may be presumed for those who served in Vietnam.  
The appellant was granted accrued service connection 
compensation for diabetes mellitus, type II, effective from 
September 1990.  In view of this, the Board concludes that 
the claim for service connection for the cause of the 
veteran's death is reopened, and should be considered on the 
merits.  

II.  Claim for cause of death

The appellant, the veteran's widow, has asserted two 
arguments, first that her husband was exposed to Agent Orange 
while in Vietnam, and that exposure led to his terminal 
illness; second, that his service connected DM II was the 
substantial or material cause of his urosepsis, which caused 
his death.

The Board first notes that the appellant, as a layperson, is 
not qualified to render opinions as to medical diagnoses, 
etiology, or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Accordingly, the appellant's opinion that the 
veteran's death is due to his service connected DM II is not 
competent medical evidence.  Nor is her assertion medically 
linking exposure to Agent Orange to the veteran's death 
competent medical evidence.

For service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by service, either caused or contributed  
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2005).

Service connection may be granted for disability due to a  
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Furthermore, service connection will be rebuttably presumed 
for certain chronic diseases, including malignant tumors, 
which are manifest to a compensable degree within the year 
after active  service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R.  §§ 3.307, 3.309. 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II  
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or  
mesothelioma). 38 C.F.R. § 3.309(e) (2005); See also 38  
U.S.C.A. § 1116(f) (West 2002).

The veteran serviced honorably in the U.S. Air Force for over 
20 years.  He also served in Vietnam.  A February 1993 
autopsy report shows the veteran's immediate cause of death 
was urosepsis.  Proximate causes of death were listed as 
glioblastoma multiforme, recurrent craniopharyngioma, non-
insulin dependent diabetes mellitus (DM II) and right 
hemisphere hemorrhagic infarctions.  The veteran's service 
medical records are negative for treatment of relevant 
disability including glioblastoma multiforme and 
craniopharyngioma during service.  Post-service, the veteran 
was first diagnosed and treated for his brain cancer in 
October 1985 (more than seven years from retirement).  
Thereafter, he had follow-up for this brain cancer (having a 
recurrence in 1988), until the time of his death in February 
1993.  As stated on the February 1993 autopsy report, while 
not the immediate cause of death, the veteran's brain cancer 
was a proximate cause of death, (and craniopharyngioma was 
specifically listed on the death certificate as the cause of 
death.)  Nevertheless, there is nothing in service regarding 
complaints, treatment or diagnosis of the veteran's brain 
cancer, and the neither glioblastoma multiforme or 
craniopharyngioma are diseases for which service connection 
may be presumed for those exposed to herbicides in service, 
under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Moreover, there is no competent evidence linking this to 
service or exposure to herbicides in service.  As such, 
service connection is not warranted for the veteran's brain 
tumor and this may not provide a basis for establishing 
service connection for the cause of the veteran's death.  

Regarding diabetes mellitus, type II, the record shows that 
prior to his death, the veteran filed a claim for service-
connection compensation for DM II in September 1990.  This 
was eventually granted by a June 2004 RO rating decision, and 
the appellant awarded accrued benefits.  On the February 1993 
autopsy report, DM II was listed as a proximate cause of 
death, but no other narrative or finding was made explaining 
the basis for characterizing this illness in such a way.  To 
address this, the RO referred the file to another physician.  
AVA provider, in a February 2005 report, opined after review 
of the file (including the autopsy report), that the veteran 
did die of urosepsis with some contribution of a brain event, 
and that he had a history of non-insulin dependent diabetes 
mellitus, but that the diabetes was only listed on the 
autopsy report to be complete in the list of diagnoses.  He 
further opined that the literature did not support that 
diabetes was a cause of or materially contributed to the 
development of the veteran's urosepsis (infection) and 
subsequent death.

Under the foregoing circumstances, the preponderance of the 
evidence is against the appellant's claim.  A basis upon 
which to establish service connection for the cause of the 
veteran's death has not been presented, and the appeal is 
denied.  

III. Duty to notify and assist

In a May 2004 letter, VA notified the appellant of all 
elements required by 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The appellant was not notified of the degree of disability 
and the effective date for any disability evaluation awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
Notwithstanding, the Board finds no prejudice in proceeding 
with the issuance of a final decision because the 
preponderance of the evidence is against the appellant's 
claim, and the issues of a disability rating and effective 
date are rendered moot.  See Bernard v. Brown, 4 Vet.  App. 
384 (1993).

As to VA's duty to assist, VA has a duty to assist appellants 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A.   Relevant VA 
and military treatment records are associated with the file; 
there are no indications that relevant records exist that 
have not been obtained.  A medical opinion was obtained, 
which was based on the entire file while taking the 
appellant's contentions into consideration, and is associated 
with the file as well.  See 38 C.F.R. § 20.901 (2005), 38 
U.S.C.A. § 5103A(d).  Thus, VA has satisfied its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  
App. 540, 546 (1991).


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened.  

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


